Skoglund, J.,
dissenting. Because I cannot agree that the drastic step of suspension of parent-child contact between father and Briana was warranted in this case, I respectfully dissent. The record does not sufficiently support a determination that continuing contact between father and Briana would be so inimical to the child’s best interest that it should be indefinitely terminated. Furthermore, given that the trial court based its suspension of parent-child contact on father’s failure to maintain “consistent and nurturing contact” with Briana, I am concerned that we are confronted with what will be in practical effect a permanent termination of father’s relationship with his daughter. I believe that the trial court’s ordering such was not within the bounds of reasonableness in light of the evidence before it, and therefore constituted an abuse of discretion. Thus, I would reverse and remand for reconsideration of the numerous and less drastic alternatives to this disposition.
I take no issue with the Court’s recitation of the relevant standards of review, but disagree with their application in this case. As we have taken pains to point out, a court order which undertakes the significant step of severing a parent-child relationship is a serious matter. Gates v. Gates, 168 Vt. 64, 74, 716 A.2d 794, 801 (1998). The Legislature, as a matter of public policy, has adopted a goal of maintaining “maximum continuing physical and emotional contact with both parents” absent some demonstrable and significant threat to the child’s emotional well-being. 15 V.S. A. § 650 (also urging continuing maximum contact absent a threat of direct physical harm). We have determined that, when a court in effect terminates contact between a parent and child in the context of divorce, the decision, although discretionary, requires a higher standard of proof. Mullin v. Phelps, 162 Vt. 250, 267, 647 A.2d 714, 724 (1994). In other words, such decisions and the record giving rise to them should be the subjeet-of greater scrutiny.
The record in this case reveals that father’s contact with Briana has been sporadic over the years. The evidence also demonstrates that father’s own life lacks consistency. Furthermore, based on the testimony of mother’s uncle, it would appear that father did not handle himself well in the course of his visits with Briana, although this must be put in the context of the fact that the visits were supervised by a relative of mother’s with whom father had a very poor relationship. Furthermore, neither father nor Briana has received educational or emotional supports such as those traditionally available to parents and children prior to termination of a parent-child relationship pursuant to 33 V.S.A. §§ 5531 and 5532. As a result, we have no evidence and are left to speculate at how such services would benefit the two. Cf. In re J.T., 166 Vt. 173, 180, 693 A.2d 283, 287 (1997) (noting in case where parents had received parenting skills class, mental health services and marriage counseling, that “[a]ny assistance SRS provides to troubled parents is ... a factor in determining whether SRS met its burden” in termination cases). Clearly the transition back to regular contact with father had been difficult for Briana after a period of no contact. But this falls short, in my opinion, of the “significant emotional harm” contemplated by § 650 that would preclude ongoing contact between a parent and child. I do not believe that Briana’s difficulty adjusting to resumption of contact demonstrates that continuing contact with father is so inimical to Briana’s best interests that it should be enjoined by a court indefinitely without first making an attempt to get the parties outside help.
The majority points out that father could seek modification of the court’s moratorium on contact with his daughter at a later date. While this is true as a matter of law, I fear in this case it is not a *459realistic possibility. The trial court grounded its suspension of father’s parent-child contact on his inconsistent visitation with Briana. Given that the court has prohibited any further contact, it would be impossible for father to demonstrate an improvement or positive change in this circumstance such that the resumption of visitation would be merited. Rather than facilitating a relationship between parent and child, the court’s order suspends it and simultaneously by its own terms forecloses any future possibility or hope of father’s redemption.
In circumstances such as this case presents, there are myriad resolutions available to the court short of terminating the parent-child relationship. The court’s concern about the anxiety father’s resumption of visitation with Briana provoked in her could have been addressed through counseling. Counseling would be especially helpful here, where the parties have an extremely acrimonious relationship that might stand in the way of mother helping Briana adjust to the reintroduction of her father into her life. Ordering supervision and support by a qualified, neutral third party is precisely what the trial court did when faced with similar circumstances in Fenoff v. Fenoff, 154 Vt. 450, 578 A.2d 119 (1990). In Fenoff, father and son had not visited with one another for three years, in part because son had refused to participate in visitation. Id. at 451, 578 A.2d at 120. Son had professed a hatred of his father and harbored a deep animosity toward him; the trial court also found that he was experiencing deep pain over his parents’ divorce. Id. at 451-52, 578 A.2d at 120. Furthermore, when father had attempted to visit son at mother’s home, she had refused to let him in. Id. The court constructed an order that allowed for a gradual reestablishment of the parenkehild relationship in a safe, therapeutic setting — ordering counseling for both son and father, and allowing the counselor to determine when son was ready for contact with father. Id. at 452, 578 A.2d at 120. An order akin to this would have been well within the bounds of the trial court’s discretion, but simply terminating the relationship when faced with such difficult circumstances was not.
Because I do not believe that the facts of this case present the extreme situation where all contact between parent and child should be severed, I would reverse and remand to allow the trial court to craft a less draconian resolution. I am authorized to say that Chief Justice Allen (Ret.) joins in this dissent.